                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,

      Plaintiff,                          Case No. 90-80059

v.                                        Hon. George Caram Steeh

RICHARD ALLEN WAKEFIELD,

     Defendant.
______________________________/


            OPINION AND ORDER GRANTING MOTIONS FOR
               RECONSIDERATION (DOC. 150) AND FOR
                REDUCTION OF SENTENCE (DOC. 145)

      Defendant Richard Wakefield moves to reduce his sentence pursuant

to 18 U.S.C. § 3582(c)(2) and Amendment 782 to the United States

Sentencing Guidelines. Wakefield was convicted in 1990 of conspiracy to

possess with intent to distribute and to distribute 48 kilograms of heroin.

This drug quantity, along with other adjustments, resulted in an offense

level of 43. The sentencing guidelines range, which was mandatory at the

time, was life imprisonment. United States District Judge Barbara Hackett

sentenced Wakefield to life on November 1, 1990.

      Effective November 1, 2014, the U.S. Sentencing Commission

amended the Drug Quantity Table at U.S.S.G. § 2D1.1(c) by reducing the
base offense level for drug quantities by two levels. U.S.S.G., Amendment

782. This amendment was made retroactive effective November 1, 2015.

U.S.S.G. § 1B1.10(d), (e). As a result of this amendment, Wakefield’s base

offense level was reduced from 38 to 36. His other adjustments are

unchanged, resulting in a total offense level of 42 and a guideline range of

360 months to life.

      Because the guideline range was lowered by a retroactive

amendment, the court may “reduce the defendant’s term of imprisonment

as provided by 18 U.S.C. § 3582(c)(2).” U.S.S.G. § 1B1.10(a)(1). The

court “may reduce the term of imprisonment, after considering the factors

set forth in section 3553(a) to the extent that they are applicable, if such a

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(2).

      The parties agree that Wakefield is eligible for a sentence reduction.

“If a defendant is eligible for a sentence reduction, then under step two of

the inquiry the court must consider the section 3553(a) factors and

determine whether, in its discretion, the authorized reduction is warranted

under the circumstances.” United States v. Watkins, 625 F.3d 277, 280

(6th Cir. 2010) (citing Dillon v. United States, 560 U.S. 817, 827 (2010)).

“When determining whether a defendant should receive a sentence

                                         -2-
reduction, the district court must (‘shall’) consider both the 18 U.S.C. §

3553(a) factors and ‘the nature and seriousness of the danger to any

person or the community that may be posed by a reduction in the

defendant’s term of imprisonment,’ and ‘may consider post-sentencing

conduct of the defendant.’” United States v. Curry, 606 F.3d 323, 330 (6th

Cir. 2010).

      The court finds that the § 3553(a) factors warrant a reduction in

Wakefield’s sentence from life imprisonment to 360 months’ imprisonment.

A sentence of 360 months is substantial and continues to reflect the

severity of his offense, promote respect for the law, and provide a just

punishment. Such a sentence also provides adequate deterrence to

criminal conduct and protects the public from additional crimes by

Defendant.

      Wakefield’s personal characteristics and post-sentencing conduct

further illustrate that a sentence reduction is appropriate. Wakefield is 73

years old and has spent almost 29 years in prison. He suffers from health

problems, including arthritis and knee issues, and walks with the assistance

of a cane. He earned his GED in prison and has completed hundreds of

hours of classes and programming, including learning computer and

business skills. He works as an orderly, caring for sick and elderly inmates.

                                         -3-
His record reflects no disciplinary infractions over the past three decades.1

His good behavior has allowed him to be housed at a medium security

facility even though the severity of his offense and time remaining would

otherwise place him at a high security facility. Wakefield has maintained

his relationship with his family, including his wife of over 50 years, children,

and grandchildren, who have submitted letters to the court in his support.

ECF No. 158-1. Under the circumstances, the court finds that a reduction

in Wakefield’s sentence would not pose a danger to the community.2

       A sentence reduction is also consistent with the Sentencing

Commission’s policy statements. If Wakefield were sentenced today, the

guideline range would be 360 months to life, rather than the mandatory life

sentence he received. See United States v. Chambers, 2018 WL 4346909

at *1-2 (E.D. Mich. Sept. 12, 2018) (reducing life sentence to 360 months

based upon Amendment 782, § 3553(a), and applicable policy statement).

       For these reasons, IT IS HEREBY ORDERED that Defendant’s

motion for reconsideration (Doc. 150) and motion for reduction of sentence



       1
          In a supplemental filing, Wakefield noted that although his records do not reflect any
disciplinary action, he did receive infractions during his first eight years in prison. ECF No. 158.
The court appreciates Wakefield’s candor and finds that his excellent record over the most
recent twenty years outweighs any early infractions.
        2
          The court has carefully considered Judge Hackett’s opinion that, as a drug trafficker,
Wakefield posed a danger to the community at the time of sentencing. However, changed
circumstances, such as Wakefield’s post-sentencing conduct, advanced age, and health
problems, have significantly diminished these public safety concerns.
                                                    -4-
(Doc. 145) are GRANTED. The court imposes an amended sentence of

360 months’ imprisonment and will issue an order effectuating the sentence

reduction.



Date: September 10, 2019               s/George Caram Steeh
                                       George Caram Steeh
                                       United States District Judge




                                      -5-
